DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 7/2122 has been entered in full. Claim 25 is amended. Claims 1, 2, 7, 8, 10, 13, 14, 19-25, 32-35, 38 and 41 are pending.

Election/Restrictions
Applicants’ election of Group I, claims 1, 2, 7, 8, 10, 13, 14 and 19-24, drawn to a composition comprising an HLA-E ligand and a pharmaceutically acceptable carrier, in the reply filed on 4/7/22 is acknowledged. There is no indication of whether the election is with or without traverse, but because the response did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 25, 32-35, 38 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of a peptide of SEQ ID NO: 4 as the species of HLA-E ligand in the reply filed on 4/7/22 is also acknowledged. Each claim of the elected group reads on the elected species.
Claims 1, 2, 7, 8, 10, 13, 14, and 19-24 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
---The title of the invention is not descriptive, because it is directed generally to any CMV vaccine and method of making and using the same, whereas the claims are limited to a CMV vaccine that is a composition comprising an HLA-E ligand. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “CMV Vaccine Comprising an HLA-E Ligand and Method of Making and Using the Same”.
---At ¶ 87, the word "Alternations" should be "Alterations".
---The disclosure is objected to because it contains embedded hyperlinks (browser-executable code) at ¶ 95 and ¶ 117. Applicant is required to delete each embedded hyperlink; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).
Appropriate correction is required.

Claim Objections
Claims 1, 2, 7, 8, 10, 13, 14, and 19-24 are objected to because of the following informalities:
In independent claim 1, the acronym "HLA-E" should be accompanied by the full terminology the first time it is used in a series of claims; e.g., "HLA-E (human leukocyte antigen E)". See the specification at ¶ 85.
Claim 21 is objected to for reciting “selected from a group consisting of the sequences identified in Table 1 and Table 2 and sequences having at least 85% identity to the sequences identified in Table 1 and Table 2” in lines 2-4. Per MPEP § 2173.05(s), "[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claims. Incorporation by reference is a necessity doctrine, not for applicant's convenience.' Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)." In the instant case, the sequences identified in Table 1 and Table 2 can be identified by their respective sequence identifiers, i.e., SEQ ID NO: 4-SEQ ID NO: 129, which are listed in the tables, and thus, there is a practical way to define the invention in words.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19, lines 1-3, recites "the HLA-E ligand or the functional fragment, derivative or variant of HLA-E and the HLA-E ligand or the functional fragment, derivative or variant of HLA-E ligand", which is indefinite because it includes the same exact product (HLA-E ligand) two times in a row, and it is unclear whether this unintentional (i.e. a typographic error or not) or not. If not, the antecedent basis is unclear because the parent claims only recite a single HLA-E ligand.
In claim 19, line 3, the term "substantially bind" is a relative term which renders the claim indefinite. What constitutes substantial binding is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “binding” is rendered indefinite by use of the term “substantially”.

  Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8, 10, 13, 14, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
The elected invention under consideration is directed to a product; specifically, a composition capable of inducing an immune response, which comprises two components: (1) at least one HLA-E ligand or a functional fragment, derivative or variant thereof capable of binding to HLA-E; and (2) a pharmaceutically acceptable carrier. Dependent claims 7, 19 and 22-24 require a third component, which is the HLA-E protein itself or a functional fragment, derivative or variant thereof. The specification teaches that the composition is intended to be used for treating or preventing cytomegalovirus (CMV) infection (¶ 3). The elected species of HLA-E ligand under consideration is the peptide of SEQ ID NO: 4, which is a sequence of 12 amino acids that is taught, in Table 1, to be a portion of the protein IRS1 from the human CMV. 
The specification teaches that "NK cells and T cells bearing the invariant activating CD94-NKG2C receptor have be found to specifically respond to CMV infection in the outbred human population" and this receptor "recognizes HLA-E, a non-polymorphic MHC class I protein" that forms complexes with peptides to bind the receptor CD94-NKG2C on NK and T cells (¶ 87). The specification further teaches that the invention is directed to "the identification of HLA-E ligands that bind either with high affinity or preferentially to the activating CD94-NKG2C receptor, which can activate the NK cell response for control of CMV infection" (¶ 88). Thus, the functionality of the claimed invention requires a ligand that can bind to HLA-E, result in a complex that can bind and activate the CD94-NKG2C receptor on NK and T cells, and produce an immune response that targets CMV infection.
At the time of effective priority date of the instant application (5/24/17), HLA-E was known to present self-antigens and pathogen-derived sequences (see Abstract of Joosten et al, 2016. Journal of Immunology Research. Pages 1-11; cited on the 2/4/21 IDS). Furthermore, such pathogen-derived sequences were known to include CMV-derived peptides. Specifically, the CMV protein UL40 includes a signal peptide "containing a nonameric sequence with exact sequence identity to an endogenous HLA-E-binding peptide" (page 2 of Prod'homme et al, 2012. J Immunol 188(6): 2794-2804). This sequence is "able to upregulate HLA-E … and thereby promotes efficient protection against lysis by CD94/NKG2A+ NK cells" (page 2795). Prod'homme further teaches that the other receptor, CD94/NKG2C is "an activating receptor expressed on a relatively small population of NK cells "that increases in proportion in CMV infection, but that "[n]either the biological significance of this subset nor the mechanism driving their expansion in HCMV infections is clear" (page 2795). This peptide, having the sequence of VMAPRTLIL, is the same as instant SEQ ID NO: 29.
The specification teaches that the term "ligand" refers "to an agent, e.g., a polypeptide or other molecule, capable of binding to its cognate binding molecule, or a complex thereof" (¶ 71). As such, the term "ligand" as recited in the claims, is not limited to any particular type of structure, but instead broadly encompasses agents having any type of structure, for example, peptides, polypeptides, antibodies, nucleic acids, carbohydrates, lipids, small organic molecules, and more. As such, the HLA-E ligand of claim 1 is not limited to any particular structure, instead being directed to a genus of products that are defined solely by their functionality of binding to HLA-E, and making the composition capable of inducing an immune response. Further breadth is added by alternate embodiment directed to functional fragments, derivatives and variants of said HLA-E ligands. Dependent claims 2, 10, 13, 14 and 19 are each directed to a subgenus defined by a further functional limitation. Claims 2 and 19 further limit the HLA-E ligand to one capable of binding to a CD94-NKG2C receptor present on NK or T cells, or to a T cell receptor (claim 2), or one that does not substantially bind to an inhibitory CD94-NKG2A receptor (claim 19). Claims 10, 13 and 14 further limit the functionality of the immune response induce by the composition; specifically, to one comprising proliferation of T or NK cells (claim 10) that express a CD94-NKG2C receptor (claim 13), or to one that comprises killing of CMV-infected cells (claim 14). 
However, a product defined by function is not in and of itself sufficient to describe the product because it is only an indication of what the product does, rather than what it is; i.e., the specific structure of the product. It is only a definition of a useful result rather than a definition of what achieves that result. Per MPEP 2124, "describing a composition by its function alone typically will not suffice to sufficiently describe the composition". Furthermore, in the instant case the specification does not establish a correlation between structure and function; i.e., the structure of the encompassed HLA-E ligands is not predictable based on the disclosed function; i.e., binding to HLA-E and making the composition capable of inducing an immune response. Furthermore, the teachings of Prod'homme et al (2012), set forth above, demonstrate that knowledge of the sequence of a particular peptide from CMV, such as SEQ ID NO: 29, is not sufficient in and of itself for the skilled artisan know whether or not the peptide also has the required functionality of the claimed composition.
Thus, in the instant application, written description of the genus of HLA-E ligands that are part of the claimed composition must be satisfied through sufficient description by the instant specification of a relevant number of species encompassed by the genus. However, the instant application fails to provide any examples of the structures of HLA-E ligands that are demonstrated to possess the functional characteristics required by independent claim 1; i.e., binding to HLA-E and being capable of inducing an immune response when placed in a composition, or having the further functional characteristics required by each of the dependent claims outlined above. Instead, the specification merely provides the sequences of potential HLA-E ligands that are termed "candidates"; e.g., "Table 1 shows some selected viral peptides identified as candidates for HLA-E ligands" (¶ 196). Starting on page 42, Table 1 lists over 100 peptides, with lengths between 7 and 35 amino acids, which are all derived from over 20 different proteins from CMV, and includes the elected species of SEQ ID NO: 4 from the protein IRS1. While some of the sequences from the same protein overlap at one or more amino acids, the majority of the peptides have completely different sequences. However, nowhere does the specification, either in Table 1 or elsewhere, actually demonstrate that any of these candidates, including SEQ ID NO: 4, actually has the required functionality; i.e., binding to HLA-E and producing a composition capable of inducing an immune response. The specification further outlines experiments that can be "conducted to identify physiological ligands of HLA-E protein that are recognized with high specificity by the activating CD94-NKG2C receptor that allows human NK cells to specifically respond to CMV infection" (¶ 188). Examples 1-3 describe these experiments, but all are prophetic; i.e., a description of experiments to be conducted to screen the candidate ligands for activity, rather than a description of which candidate ligands actually possess the required functional characteristics. Per MPEP 2163 "An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed". Thus, a list of peptides that are candidate HLA-E ligands and a description of series of experiments to determine if they are HLA-E ligands, and if so, whether they are capable of inducing an immune response, is not sufficient to provide a written description for the claimed composition, which requires a description of the structures which have the required functionality. 
Furthermore, even if one of the candidate peptides, such as the elected species SEQ ID NO: 4, which is the elected species under consideration, was demonstrated by the specification to possess the required functional characteristics of being an HLA-E ligand and being capable of inducing an immune response, this would provide a description of the structure for "a fragment, derivative, or variant thereof" having such functional characteristics. The prior art appreciates that "Mutations … are generally destabilizing, and can reduce protein … fitness" and "In general, more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation" (pg 602 of Tokuriki et al, 2009, Current Opinion in Structural Biology. 19: 596-604). The art published in the same year to which the instant application was filed (2017), appreciates that "the range of possible SNV [single nucleotide variation] effects at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge" (pg 18 of Bhattacharya et al, 2017. Plos One. 12(3): e0171355, pages 1-22 as printed). Thus, knowledge of the sequence of a peptide of SEQ ID NO: 4 is not sufficient for the skilled artisan at the time of the effective filing date to predict which mutations and/or combinations of mutations in a peptide, will result in a fragment, derivative or variant that retains the ability to bind to HLA-E and be capable of inducing an immune response. 
More broadly, the specification does not provide any examples of other structures that are HLA-E ligands, i.e., bind to HLA-E, and that are capable of inducing an immune response when placed in a composition, that correspond to each subgenus of structures encompassed by the claims including polypeptides, antibodies, nucleic acids, carbohydrates, lipids, small organic molecules, and more. Even if a subgenus of HLA-E peptide ligands were described, the person of ordinary skill in the art could not use this information to more broadly predict the structure of other types of compounds and that differ from said peptides in structure and yet still bind to HLA-E.
Furthermore, with respect to the third component of the claimed composition, HLA-E, recited in dependent claims 7, 19 and 22-24, these claims lack written description with respect to the full scope of said HLA-E. The specification discloses three HLA-E sequences of SEQ ID NO: 1-3, which are recited in dependent claim 22. While these sequences meet the written description requirement, the claims are not limited to such, but instead include any fragment, derivative or variant of such, and the specification does not provide a corresponding description of amino acid changes that can be made to the sequences of SEQ ID NO: 1-3 and still retain functionality of the HLA-E protein in binding to the receptor CD94-NKG2C in order to activate an immune response.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of HLA-E ligands to be used in the claimed methods, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
For the above reasons, the claims fail to meet the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soderstrom, U.S. Patent Application Publication 2003/0171280, published 9/11/03 (cited on the 2/4/21 IDS). The earliest date to which the instant application claims priority is 5/24/17.
	Claim 1 encompasses a composition comprising at least one HLA-E ligand or a variant thereof and a pharmaceutically acceptable carrier, wherein the composition is capable of inducing an immune response. Soderstrom teaches compositions for modulating immune responses in mammalian subject (¶ 2). Soderstrom further teaches that the compositions comprise a peptide (¶ 49), and that such peptides include those that "exhibit specific binding interactions" for HLA-E (¶ 50). Soderstrom further teaches compositions comprising a peptide of the invention together with a pharmaceutically acceptable carrier (¶ 29). As such, the teachings of Soderstrom anticipate claim 1.
	Claim 10 encompasses a composition of claim 1, wherein the immune response comprises proliferation of T cells. Soderstrom further teaches that the immune response of the invention that may be induced includes T cell proliferation (¶ 24). As such, the teachings of Soderstrom anticipate claim 10. 
	Claim 20 encompasses a composition of claim 1 that is formulated as a vaccine. Soderstrom further teaches that the compositions of the invention may be vaccine compositions (¶ 182). As such, the teachings of Soderstrom anticipate claim 20.
	Claim 21 encompasses a composition of claim 1 wherein the HLA-E ligand is selected from the group of sequences identified in Table 1 and Table 2. Soderstrom further teaches that an example of a preferred peptide is VMAPVTVLL (¶ 55, claim 9), which is a variant of SEQ ID NO: 29 (VMAPRTLIL) included in Table 1 of the specification. As such, the teachings of claim 21 also anticipate claim 21.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646